Standard Form




Exhibit 10.8




QEP RESOURCES, INC.

2010 LONG-TERM STOCK INCENTIVE PLAN




PHANTOM STOCK AGREEMENT




THIS PHANTOM STOCK AGREEMENT (the “Agreement”) is made as of this [__] day of
_______________________ (the “Effective Date”), between QEP Resources, Inc., a
Delaware corporation (the “Company”), and [________] (“Grantee”).




1.

Grant of Phantom Stock.  Subject to the terms and conditions of this Agreement,
the QEP Resources, Inc. 2010 Long-Term Stock Incentive Plan, as may be amended
from time to time (the “Plan”), and the QEP Resources, Inc. Deferred
Compensation Plan for Directors, as may be amended from time to time (the
“Director Plan”), for good and valuable consideration, on the Effective Date,
the Company hereby issues to Grantee [_____] shares of Phantom Stock.  Each
share of Phantom Stock shall be equal in value to one share of the Company’s
common stock, $.01 par value (“Common Stock”), and shall, once vested, entitle
Grantee to payment as provided herein and in the Director Plan.




2.

Phantom Dividends.  Each share of Phantom Stock granted hereunder shall be
credited with phantom dividends at the same time and at the same rate as actual
dividends are paid by the Company with respect to its Common Stock.  Phantom
dividends credited hereunder shall be deemed reinvested in additional shares of
Phantom Stock (“Reinvested Shares”) as and when the phantom dividends are
credited.  All phantom dividends and Reinvested Shares shall vest at the same
time and in the same amount as the Phantom Shares to which they relate, and
shall be payable at the same time and in the same form as the Phantom Shares to
which they relate.




3.

Vesting.




(a)

General.  Except as provided otherwise in this Agreement, the Phantom Stock
shall vest as indicated in the following schedule, subject to Grantee’s
continued Service as a member of the Board from the Effective Date until the
vesting dates indicated below (each, a “Vesting Date”):




Vesting Date

Shares Vested on Each Date




 




 




 




The number of shares of Phantom Stock that are vested shall be cumulative, so
that once a share becomes vested, it shall continue to be vested.














Standard Form







If a Vesting Date falls on a day when the New York Stock Exchange (NYSE) is
closed, the Vesting Date will occur on the next day that the NYSE is open.  In
the event that the Vesting Date falls on a day when trading in the Common Stock
has been suspended, the Vesting Date will occur on the next full day after
trading resumes.




(b)

Change in Control of the Company.  Immediately prior to the occurrence of a
Change in Control of the Company, any unvested shares of the Phantom Stock shall
vest in full.




4.

Termination of Service; Forfeiture of Phantom Stock.  




(a)

Accelerated Vesting.  If Grantee ceases to be a member of the Board on account
of death, Disability, mandatory retirement at age 72, or failure to be
renominated for any reason (including at Grantee’s or the Company’s request)
other than failure to adequately perform his or her duties as a member of the
Board, the Phantom Stock, to the extent not yet vested, shall vest in full.




(b)

Other Terminations.  If Grantee’s directorship with the Company terminates for
any reason not stated in Section 5(a) above, Grantee shall forfeit all shares of
Phantom Stock that are not yet vested at the time of such termination.




5.

Payment.  Payment of vested Phantom Shares shall be made in cash in such form as
elected by Grantee pursuant to the Director Plan and subject to such other terms
and conditions set forth in the Director Plan and applicable law.  The amount
due Grantee shall also be determined in accordance with the Director Plan.




6.

Phantom Stock Non-Transferable.  Phantom Stock may not be sold, assigned,
transferred by gift or otherwise, pledged, hypothecated, or otherwise disposed
of, by operation of law or otherwise.




7.

Rights of a Stockholder.  Grantee shall have no voting, dividend, liquidation or
other rights of a stockholder with respect to Phantom Stock.  Grantee’s right to
receive payment under this Agreement and the Director Plan shall be no greater
than the right of an unsecured creditor of the Company.




8.

Adjustments to Phantom Stock.




(a)

Adjustment by Merger, Stock Split, Stock Dividend, Etc.  If the Common Stock, as
presently constituted, shall be changed into or exchanged for a different number
or kind of shares of stock or other securities of the Company or of another
corporation (whether by reason of merger, consolidation, recapitalization,
reclassification, stock split, spinoff, combination of shares or otherwise), or
if the number of such shares of stock shall be increased through the payment of
a stock dividend, then there shall be substituted for or added to each share of
Phantom Stock, the number and kind of shares of stock or other securities into
which each outstanding share of Phantom Stock shall be so changed or for which
each such share shall be exchanged or to which each such share shall be
entitled, as the case may be.





2







(b)

Other Distributions and Changes in the Stock.  In the event there shall be any
other change affecting the number or kind of the outstanding shares of the
Common Stock, or any stock or other securities into which the stock shall have
been changed or for which it shall have been exchanged, then if the Committee
shall, in its sole discretion, determine that the change equitably requires an
adjustment in the shares of Phantom Stock, an adjustment shall be made in
accordance with such determination.

(c)

General Adjustment Rules.  All adjustments relating to stock or securities of
the Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive.  Notice of any adjustment shall be given
to Grantee.




(d)

Reservation of Rights.  The issuance of Phantom Stock shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge, to
consolidate, to dissolve, to liquidate or to sell or transfer all or any part of
its business or assets.




9.

Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be given by hand delivery or by first class
registered or certified mail, postage prepaid, addressed, if to the Company, to
its Chairman of the Board, and if to Grantee, to his or her address now on file
with the Company, or to such other address as either may designate in writing.
 Any notice shall be deemed to be duly given as of the date delivered in the
case of personal delivery, or as of the second day after enclosed in a properly
sealed envelope and deposited, postage prepaid, in a United States post office,
in the case of mailed notice.




10.

Amendment.  Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and
Grantee.




11.

Relationship to Plan and Director Plan.  This Agreement shall not alter the
terms of the Plan or the Director Plan. If there is a conflict between the terms
of the Plan or the Director Plan and the terms of this Agreement, the terms of
the Plan or the Director Plan shall prevail.  Capitalized terms used in this
Agreement but not defined herein shall have the meaning given such terms in the
Plan.




12.

Construction; Severability.  The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.




13.

Waiver.  Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.




14.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.








3




15.

No Rights to Continued Service as a Director.  Nothing contained in this
Agreement shall be construed as giving Grantee any right to be retained as a
member of the Board and this Agreement is limited solely to governing the rights
and obligations of Grantee with respect to the Phantom Stock.




16.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the choice of law
principles thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.







GRANTEE

QEP RESOURCES, INC.










by

[NAME]

[NAME]

[TITLE]








4


